PER CURIAM:
This claim was submitted for decision based upon an agreement between the parties.
Claimant seeks to recover for services rendered from January 12,1997, through March 22, 1998, in the amount of $50,316.07. Claimant alleges that respondent failed to reveal that temporary help services are a prevailing wage job. Therefore, claimant *97incurred expenses not anticipated in its contract with respondent.
Pursuant to the parties’ agreement, respondent states that claimant may recover $20,000.00 based upon the finding of this Court in its previous decision in Aramark Facility Services Inc. v. Concord University, CC-04-436 (September 6, 2005).
Accordingly, the Court is of the opinion to and does make an award to claimant in the amount of $20,000.00.
Award of $20,000.00.